Order filed January 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00887-CV
                                    ____________

                              RON MCGUIRE, Appellant

                                            V.

                               ANTHONY TRAN, Appellee


                   On Appeal from the County Civil Court at Law No. 1
                                 Harris County, Texas
                            Trial Court Cause No. 1000114


                                       ORDER

       This appeal is from an order signed October 3, 2011. Appellant filed a notice of
appeal on October 7, 2011. Appellant filed a motion to proceed in forma pauperis and an
affidavit of indigence with his notice of appeal. See Tex. R. App. P. 20.1.

       No contest was filed.     “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be allowed to
proceed without advance payments of costs.” See Tex. R. App. P. 20.1(f).
       The official court reporter for the County Civil Court at Law No. 1 informed this
court that no reporter’s record was taken. Accordingly, the Harris County Clerk is
directed to file the clerk’s record within 30 days of the date of this order.

                                           PER CURIAM




                                              2